UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2305


YANG ZHEN QIU, a/k/a Yoag Zhen Qiu, a/k/a Xiang Qiu,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 20, 2011                  Decided:   June 28, 2011


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Daniel E. Goldman, Senior Litigation
Counsel, Brianne Whelan Cohen, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yang Zhen Qiu, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying her motion to reopen

the   proceedings.         We    conclude      the    Board      did   not   abuse     its

discretion in denying the motion, and we deny the petition for

review.

             Under 8 U.S.C. § 1229a(c)(7)(C)(ii) (2006), there is

no time limit for a motion to reopen an asylum proceeding if the

applicant claims changed country conditions and evidence of such

change is material and was not available and would not have been

discovered or presented at the previous proceeding.                          “A motion

to reopen proceedings shall state the new facts that will be

proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1) (2011).                This court reviews the denial

of    a   motion   to    reopen    for   abuse       of   discretion.           8   C.F.R.

§ 1003.2(a);       INS   v.     Doherty,    502      U.S.     314,     323-24       (1992);

Barry v.     Gonzales,     445    F.3d   741,     744     (4th    Cir.   2006).        The

Board’s “denial of a motion to reopen is reviewed with extreme

deference, given that motions to reopen are disfavored because

every delay works to the advantage of the deportable alien who

wishes merely to remain in the United States.”                            Sadhvani v.



                                           2
Holder,    596        F.3d    180,       182     (4th       Cir.    2009)      (citations      and

internal quotation marks omitted).

               This      court     has     also           recognized      three    independent

grounds on which a motion to reopen removal proceedings may be

denied:     “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not   introduced         previously        unavailable,            material     evidence;      and

(3) where       relief       is    discretionary,             the    alien      would    not    be

entitled to the discretionary grant of relief.”                                Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).                 This court will reverse a denial of a

motion    to    reopen       only     if    it       is    “‘arbitrary,        irrational,       or

contrary to law.’”                Mosere v. Mukasey, 552 F.3d 397, 400 (4th

Cir. 2009).

               In   the      context       of    a    motion        to   reopen    immigration

proceedings,        in    order      to    make       a    prima    facie      case,    Qiu    must

present objective evidence showing a reasonable likelihood that

she can establish entitlement to relief.                             Sharder v. U.S. Att’y

Gen.,    503    F.3d      308,     313     (3d    Cir.       2007);      see   also     Jian    Hui

Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008) (alien must

show that the new evidence would likely alter the result of the

case); M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990).

               Because Qiu’s claim is not based on past persecution,

she must show a well-founded fear of persecution based on a

                                                  3
protected ground.            Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir.    2004).        The    well-founded               fear    standard       contains          both   a

subjective and an objective component.                                 The objective element

requires a showing of specific, concrete facts that would lead a

reasonable       person      in    like       circumstances            to     fear    persecution.

Gandziami-Mickhou           v.     Gonzales,            445     F.3d    351,       353     (4th     Cir.

2006).

               We     conclude         that         the       Board     did    not         abuse     its

discretion in finding that Qiu submitted evidence that was not

previously unavailable.                     We further conclude the Board did not

abuse    its    discretion         in        finding      that        Qiu    did     not    meet     the

standard       for    reopening             based    on       changed       country        conditions

announced in Matter of S-Y-G-, 24 I. & N. Dec. 247, 251-52 (BIA

2007).     Substantial evidence supports the finding that Qiu did

not show a change in country conditions that would support a

well-founded          fear        of        persecution          in         someone        with      her

circumstances.

               Accordingly,            we    deny       the    petition       for     review.           We

dispense       with     oral       argument          because          the     facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   PETITION DENIED



                                                    4